Case: 12-16193   Date Filed: 06/07/2013   Page: 1 of 8




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16193
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:11-cv-03706-AKK



MICHAEL W. STOVALL,
an individual,

                    Plaintiff - Appellant,

versus

SECRETARY, U.S. DEPARTMENT OF AGRICULTURE,

                    Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (June 7, 2013)

Before CARNES, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:
              Case: 12-16193     Date Filed: 06/07/2013    Page: 2 of 8


      Michael Stovall appeals the district court’s dismissal of his discrimination

complaint for failure to state a claim under the Equal Credit Opportunity Act

(ECOA), 15 U.S.C. § 1691, after the Secretary for the United States Department of

Agriculture (USDA) moved for dismissal under Federal Rule of Civil Procedure

12(b)(6). The district court granted the Secretary’s motion based on res judicata

and the ECOA’s statute of limitations. After reviewing the record and briefs, we

affirm.

              I. FACTUAL & PROCEDURAL BACKGROUND

      The USDA administers credit and benefit programs through the Farm

Service Agency (FSA), which is authorized to make and guarantee loans to farmers

who cannot obtain credit from commercial institutions. Stovall, an African-

American farmer who lives in Alabama, applied for two farm-ownership loans, one

in 1994 and one in 1995. He also applied for a low-interest operating loan in 1995.

The local FSA agency denied all three loans.

      On January 4, 1996, Stovall sought administrative relief with the USDA,

alleging that racial discrimination had prevented him from obtaining the loans.

Stovall eventually entered into a Resolution Agreement with the USDA in 1998.

The Resolution Agreement included a monetary payment to Stovall of $145,000,

debt relief, and payment of attorney’s fees. The Agreement “constitute[d] a full,

complete, and final settlement of all claims for relief raised in Mr. Stovall’s


                                           2
              Case: 12-16193     Date Filed: 06/07/2013   Page: 3 of 8


January 4, 1996, discrimination complaint submitted to [the] USDA.” As part of

the Agreement, Stovall agreed to waive and release “any and all claims or

complaints of any kind arising out of the events that were the subject of [his then-]

pending discrimination complaint with [the] USDA, including his January 4, 1996,

discrimination complaint.” In the event that that the USDA breached the

Agreement, it provided that:

      Mr. Stovall may request specific enforcement of the terms or
      reinstatement of his complaints by writing to the Director, Office of
      Civil Rights, USDA, Room 326-W, Washington, D.C., 20250. This
      request should be filed as soon as practicable but no longer than 60
      days of the date Mr. Stoval[l] knows or reasonably should have
      known of the alleged failure to implement the agreement.

      On March 3, 1998, the Director of the USDA Office of Civil Rights (now

called the Office of Adjudication) issued a Final Agency Decision finding that the

USDA had discriminated against Stovall when it denied him the 1994 farm-

ownership loan and the 1995 low-interest-rate operating loan. The Director found

the denial of the 1995 farm-ownership loan to be legitimate.

      In 2004, Stovall filed suit against the Secretary of the USDA (Secretary) in

the United States District Court for the District of Columbia (the D.C. district

court), alleging constitutional violations, ECOA violations, tort claims, and breach

of contract claims. In his ECOA claim, Stovall alleged that he had applied for

farm-ownership and operating loans and had been denied because of his race. The



                                          3
                Case: 12-16193       Date Filed: 06/07/2013       Page: 4 of 8


complaint asserted that the ECOA violations included, but were not limited to, loan

applications submitted after the 1998 Resolution Agreement.

       In January 2005, the D.C. district court dismissed all of Stovall’s ECOA,

tort, and constitutional claims, and transferred the breach of contract claim to the

U.S. Court of Federal Claims pursuant to the Tucker Act, 28 U.S.C. § 1491(a).1 In

dismissing the ECOA claims, the court noted that ECOA claims had to be brought

within “two years from the date of the alleged violation,” and that the latest event

in his complaint was from 2001. See 15 U.S.C. § 1691e(f) (1991). 2

       The court also disagreed with Stovall’s argument that Congress, when it

extended the limitation period from two to five years in 2010, had retroactively

applied the extensions to his claims. While it was true that certain pre-amendment

claims fell within the amendment’s purview, those claims were limited to “an

otherwise-untimely complaint if the complaint was filed by October 21, 2000” that

concerned alleged discrimination between January 1, 1981, and December 31,

1996. Act of Oct. 21, 1998, Pub. L. No. 105-277, § 101(a), 112 Stat. 2681-30

(codified as a note to 7 U.S.C. § 2279). Because Stovall filed his complaint in

January 2004—more than three years after October 21, 2000—he did not qualify

       1
         The Tucker Act establishes that when a plaintiff’s claims against the United States are
contractual and the damages exceed $10,000, the claim is “within the exclusive jurisdiction of
the Court of Federal Claims.” Friedman v. United States, 391 F.3d 1313, 1315 (11th Cir. 2004)
(per curiam) (internal quotation marks omitted).
       2
          In 2010, Congress amended § 1691e(f) to extend ECOA’s limitations period from two
to five years.
                                                4
              Case: 12-16193     Date Filed: 06/07/2013   Page: 5 of 8


for retroactivity on any of his ECOA claims. Moreover, the court wrote, even if

the 1994 and 1995 ECOA claims were not time-barred—and they were—those

claims “were resolved when he signed the Resolution Agreement in 1998 and he is

foreclosed from initiating a new lawsuit now.”

      During the breach of contract proceedings in the Court of Federal Claims,

Stovall’s counsel attempted to reinstate Stovall’s ECOA claims. The USDA

replied that it would be premature to reinstate those claims before the court made a

finding on Stovall’s breach of contract claim. In 2011, the government consented

to a judgment being taken in the amount of $250,000 according to Federal Rule of

Civil Procedure 68.

      Stovall received payment in satisfaction of the judgment, and subsequently

filed a complaint in the Northern District of Alabama in an attempt to reinstate his

1994 and 1995 ECOA claims. The Secretary moved for a Rule 12(b)(6) dismissal,

arguing that three separate grounds barred Stovall’s complaint: (1) the Resolution

Agreement, (2) ECOA’s two year statute of limitations for pre-amendment claims,

and (3) res judicata. The district court granted the Secretary’s motion on res

judicata and statute of limitations grounds. This appeal followed.

                                  II. ANALYSIS

      We review a district court’s order granting a motion under Rule 12(b)(6) de

novo. Spain v. Brown & Williamson Tobacco Corp., 363 F.3d 1183, 1187 (11th


                                          5
               Case: 12-16193     Date Filed: 06/07/2013    Page: 6 of 8


Cir. 2004). We begin (and end) our analysis by discussing whether Stovall’s

ECOA claims are barred by res judicata.

      The doctrine of res judicata “will bar a subsequent action if: (1) the prior

decision was rendered by a court of competent jurisdiction; (2) there was a final

judgment on the merits; (3) the parties were identical in both suits; and (4) the prior

and present cause of actions are the same.” Davila v. Delta Air Lines, Inc., 326

F.3d 1183, 1187 (11th Cir. 2003) (internal quotation marks omitted). The

Secretary argues that because the D.C. district court addressed the claims that

Stovall brings in this lawsuit, res judicata applies and blocks the re-litigation of

those claims here. We agree. As the district court below noted, the D.C. district

court had jurisdiction over Stovall’s claims pursuant to 28 U.S.C. § 1331, because

the claims were asserted under the ECOA and the Fourteenth Amendment. The

court also addressed Stovall’s 1994 and 1995 claims on the merits:

      Mr. Stovall’s ECOA claims are based mainly upon events that
      occurred between 1999 and 2001 and are not eligible. Those claims
      that are arguably eligible—stemming from events that occurred
      between 1993 and 1996—were resolved when he signed the
      Resolution Agreement in 1998 and he is foreclosed from initiating a
      new lawsuit now.

      As discussed above, the district court dismissed Stovall’s 1994 and

1995 claims as time-barred, and, in the alternative because of the Resolution

Agreement. Both of these grounds qualify as “on the merits.” See Mathis v.

Laird, 457 F.2d 926, 927 (5th Cir. 1972) (per curiam) (“A ruling based on
                                           6
                 Case: 12-16193      Date Filed: 06/07/2013       Page: 7 of 8


the statute of limitations is a decision on the merits for res judicata purposes.

(italics in original)). 3

       Stovall does not challenge whether the D.C. district court addressed

his ECOA claims on the merits, but instead challenges that court’s

jurisdiction to adjudicate the pre-Resolution Agreement claims. Stovall cites

our decision in Friedman, where we held that a plaintiff “whose claims

against the United States are essentially contractual” must abide by the

Tucker Act, 28 U.S.C. § 1491(a)(1), and file those claims in excess of

$10,000 in the Court of Claims. 391 F.3d at 1315 (internal quotation marks

omitted).

       This argument is without merit for several reasons. First, Friedman

stands for the proposition that contractual claims against the United States in

excess of $10,000 must be filed in the Court of Claims, see id.; it hardly

suggests that the Court of Claims is the exclusive court of jurisdiction for

ECOA actions. And in fact, the D.C. district court abided by the Tucker Act

and Friedman when it transferred Stovall’s contractual claims to the Court

of Claims. The claims resolved on the merits by the D.C. district court—the




       3
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to October 1, 1981.
                                                7
              Case: 12-16193     Date Filed: 06/07/2013   Page: 8 of 8


same claims that are now before us—were not breach of contract claims, but

instead ECOA claims.

      Because Stovall’s ECOA claims are barred by res judicata, we need

not address the district court’s other reasons for dismissing his complaint.

      AFFIRMED.




                                          8